

116 HRES 1090 IH: Recognizing Islam as one of the great religions of the world.
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1090IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Green of Texas (for himself, Mr. Carson of Indiana, Ms. Omar, and Ms. Tlaib) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing Islam as one of the great religions of the world.Whereas this resolution may be cited as the Original Resolution Recognizing Islam as One of the Great Religions of the World; Whereas the word Islam means submission to the will of God and peace;Whereas the primary scripture of Islam is the Holy Quran, which has 6,236 verses, or suras;Whereas Muslims consider the Holy Quran in its original Arabic to be the book of divine guidance;Whereas although its roots go back further, the religion began in A.D. 622 when the Prophet Muhammad (may peace be upon him) began his travels from Mecca to Medina, Saudi Arabia, the first day of which began the Islamic calendar;Whereas Islam is the second largest religion in the world after Christianity;Whereas Islam is the fastest growing religion of the world;Whereas it is estimated that there are approximately 1,800,000,000 Muslims worldwide;Whereas Islam is a monotheistic religion, and Allah (meaning God in Arabic) is the central deity;Whereas Islam teaches Allah has 99 names, with each one having a different meaning;Whereas Islam is a complete system of strong moral convictions that promotes peace, equality, and social justice;Whereas the fundamental Muslim practices are known as the Five Pillars of Islam;Whereas the five pillars are shahadah (declaration of faith), salat (prayer 5 times daily), zakat (give 2.5 percent of all earnings to charity), sawm (fasting in the month of Ramadan), and Hajj (pilgrimage to Mecca, Saudi Arabia);Whereas the 5 daily prayers remove any barriers between believers praying in congregations and helps one refrain from committing sins;Whereas the obligatory charity purifies a person from selfishness and encourages empathy to the poor;Whereas fasting in Ramadan promotes self-restraint and spiritual renewal for Muslims worldwide;Whereas the pilgrimage to Mecca serves as a unifying force in Islam by bringing followers of diverse background together in religious celebration;Whereas about 2,500,000 pilgrims visit Mecca each year for the Hajj, but in 2020 due to COVID–19, only around 1,000 pilgrims were allowed while adhering to safety bubbles and social distancing measures over fears of the coronavirus;Whereas Muslims consider Islam to be a way of life; andWhereas carrying out these obligations provides the framework of a Muslim’s life, and weaves their everyday activities and their beliefs into a single cloth of religious devotion: Now, therefore, be itTo demonstrate solidarity with and support for members of the community of Islam in the United States and throughout the world, the House of Representatives recognizes the Islamic faith as one of the great religions of the world.